NO. 07-10-0095-CR

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL A

                                        FEBRUARY 23, 2011



                         WILLIAM CHARLES PHILLIPS, APPELLANT

                                                   v.

                              THE STATE OF TEXAS, APPELLEE



                 FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

            NO. 04-2700; HONORABLE CARTER T. SCHILDKNECHT, JUDGE



Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                    MEMORANDUM OPINION

        Appellant, William Charles Phillips, was convicted by a jury of the offense of

possession of a controlled substance (methamphetamine) in an amount of four grams

or more but less than 200 grams with intent to deliver 1 and sentenced to thirty-five years



1
 See Tex. Health & Safety Code Ann. §§ 481.112(a) & (d) (West 2010). This offense is a first degree
felony punishable by confinement in the Institutional Division of the Texas Department of Criminal Justice
confinement. In three issues, he asserts the trial court erred by admitting evidence of

two extraneous offenses: (1) possession of drug paraphernalia (a syringe containing a

clear liquid discovered in his sock prior to incarceration) and (2) the subsequent

possession of a controlled substance. By his third issue, Appellant asserts the evidence

is legally and factually insufficient to sustain his conviction. We affirm.


                                            Background


        On January 23, 2004, DPS Trooper Jeff Ashburn stopped a vehicle being driven

by Jimmy Thomas. Appellant was a passenger at the time. While the stop occurred in

Lubbock County, the vehicle had just come from Lynn County. After making contact

with Thomas, Ashburn detected an odor of marijuana. Thomas was then detained and

a small amount of methamphetamine was found in his jeans.                        Thomas eventually

admitted that he was smoking marijuana and that there would be evidence of that fact in

the vehicle's ashtray.       When he searched the vehicle, Ashburn found a marijuana

cigarette in the car's ashtray, a syringe in the center console, and, by the right front

passenger seat, a black leather pouch containing numerous small bags of

methamphetamine and a set of digital scales. Underneath the passenger seat, he also

found a large plastic bag containing methamphetamine. Thomas and Appellant were

arrested and transported to the Lubbock County Jail. At the jail, Ashburn was given a




for life or for any term of not more than 99 years or less than 5 years and a fine not to exceed $10,000.
Tex. Penal Code Ann. § 12.32 (West 2003).


                                                   2
syringe found in Appellant's sock 2 which he identified as the same type of syringe found

in the console of Thomas's vehicle.


        Following their arrest, Thomas gave Sergeant Mike Ybarra, a DPS Narcotics

Officer, a key to a van parked at the residence of Appellant's father in Wilson, Lynn

County, Texas. Ybarra subsequently went to the residence where he met Vicki Graves,

Appellant's girlfriend. Appellant's father arrived shortly thereafter and consented to a

search of his residence and the van.                         During the search, Ybarra found

methamphetamine in a small, clear plastic bag in a desk drawer in the living room of the

residence and two glass containers containing a clear liquid in a small refrigerator in the

van. He identified the clear liquid as containing methamphetamine. 3


        On May 17, 2004, a Lynn County Grand Jury returned an indictment against

Appellant alleging that he intentionally and knowingly possessed, with intent to deliver, a

controlled substance (methamphetamine) having an aggregate weight of four grams or

more but less than 200 grams. The indictment also alleged the lesser included offense

of possession of a controlled substance. 4



2
 Deputy Cory Lucas of the Lubbock County Sheriff's Office testified that, when Appellant was searched
before entering the jail, he found a syringe filled with a clear liquid located in Appellant's sock.
3
 Scott Williams, DPS forensic chemist, testified at trial that, of the substances found on Thomas and in his
vehicle, .26 grams of methamphetamine were taken from Thomas and 21.87 grams of methamphetamine
were found on the passenger side of the vehicle. Of the substances found at the residence of Appellant's
father and in the van, Williams identified 4.12 grams of liquid methamphetamine from the van and a little
over three grams of powdered methamphetamine from the residence.
4
 See Tex. Health & Safety Code Ann. § 481.115(d) (West 2010). This offense is a second degree felony
punishable by confinement in the Institutional Division of the Texas Department of Criminal Justice for

                                                     3
       At trial, Thomas testified pursuant to an immunity agreement. 5 He testified that,

on January 22, 2004, he received a call from Appellant asking him to work on a vehicle

at his father's residence in Wilson. Thomas picked up Appellant and they drove to the

residence, where Appellant gave him a key to the van to check the ignition switch. In

the van, Thomas observed materials used in the manufacture of methamphetamine. He

also observed Appellant in the van preparing to make methamphetamine. The next

day, on January 23, 2004, Thomas returned to the residence and parked near the van.

He heard someone moving around in the van. When Appellant emerged from the van,

Thomas saw smoke coming out of the van and concluded Appellant was "gassing" the

methamphetamine. 6 Thomas then agreed to take Appellant to Lubbock. While on the

way to Lubbock, Thomas and Appellant smoked marijuana. Shortly after crossing into

Lubbock County from Lynn County, they were stopped by Trooper Ashburn. Thomas

admitted to Ashburn that they had been smoking marijuana and told the trooper that,

with the exception of a burnt marijuana cigarette in the car's ashtray, there was no other

contraband in the vehicle. He then gave Ashburn permission to search his vehicle.

While Ashburn was conducting the search, Appellant told Thomas: "Look, if you'll just

take the rap for this, I'll bail you out."               Thomas testified that none of the


any term of not more than 20 years or less than 2 years and a fine not to exceed $10,000. Tex. Penal
Code Ann. § 12.34 (West 2003).
5
 The immunity agreement granted Thomas immunity regarding anything he testified to at trial. Prior to
testifying, Thomas was convicted in Lubbock County of possession of a controlled substance with intent
to deliver based upon the events of January 23, 2004.
6
 "Gassing" is a process whereby a gas, typically anhydrous ammonia, is introduced into a liquid
containing methamphetamine in order to cause the methamphetamine to separate from the liquid itself.


                                                  4
methamphetamine found in his vehicle, the van, or the residence owned by Appellant's

father belonged to him.


       Deputy Danny Randall of the Lynn County Sheriff's Office testified that he went to

Appellant's father's residence on July 12, 2004, to serve a felony warrant on Appellant.

When he entered the residence, Appellant was sitting on a bed in the living room beside

a coffee table. Deputy Pete Vallejo testified that there was a white powdery substance

on the coffee table that later tested positive for methamphetamine. Vallejo also testified

that, inside the house, he found two plastic bags containing a leafy substance, a glass

pipe, six syringes, and two propane torches typically used by drug users to light

methamphetamine and smoke it from a glass pipe.


       After the prosecution rested, the trial judge instructed the jury that there had been

some testimony regarding the offense of possession of a controlled substance in a

correctional facility. The trial judge instructed the jury that they were to disregard that

evidence. There were no objections.


       For the defense, Appellant's father testified he owned the van parked in his yard.

He testified that Thomas had been staying in the van. He also testified that Appellant

and his girlfriend had stayed in the van and had also stayed in his living room.


       Appellant testified on direct examination that, on January 22, 2004, he went to

his father's house to help him install a fuel pump on an Oldsmobile. He also testified




                                             5
that Thomas had been staying at his father's house in the van. 7                     Appellant stayed

overnight in the living room and the next morning Thomas offered him a ride to

Lubbock. He testified that he knew nothing about the methamphetamine under the

passenger seat or the black leather pouch discovered by Ashburn.                       He also denied

telling Thomas he would make his bail if he would take the rap and he denied knowing

anything about the methamphetamine in the van or in the desk drawer in the living room

of his father's house.


       With regard to the incident on July 12, 2004, Appellant testified that when officers

showed up at his father's house with a warrant for his arrest he knew there were drugs

on the table and he was using them, but he denied that they were his drugs. Rather,

the drugs belonged to a friend who was also at the house when the warrant was served.

On cross-examination, Appellant agreed with the State that he used methamphetamine

and had possessed the drug in the past at his father's house.


       Prior to closing arguments, the trial judge read the jury charge which included a

limiting instruction on extraneous offenses. 8 During closing arguments, Appellant's

counsel drew the jury's attention to the limiting instruction and argued that the
7
Thomas testified that he was staying with his girlfriend and had never stayed in the van.
8
The trial court's charge stated, in pertinent part, as follows:

       (E) The State has introduced evidence of extraneous crimes or bad acts other than the
       one charged in the indictment in this case. This evidence was admitted for the purpose
       of aiding you, if it does, in passing upon the question of the defendant's motive, intent,
       knowledge, possession, opportunity, absence of mistake or accident, and for the purpose
       of rebutting a defensive theory. You cannot consider this evidence of extraneous crimes
       or bad acts for any purpose unless you find and believe beyond a reasonable doubt that
       the defendant committed such extraneous crimes or bad acts.


                                                       6
methamphetamine found in the house and van belonged to his client's father, and the

methamphetamine found in Thomas's vehicle belonged to other persons who had

access to the vehicle.         Further, he argued that, regarding the incident which had

occurred on July 12, 2004, Appellant had admitted he knew the drugs were there and

he was using them, but the drugs did not belong to him.


        Thereafter, the jury found Appellant guilty of the offense of possession with intent

to deliver a controlled substance (methamphetamine) having a weight of four grams or

more but less than 200 grams and sentenced him to thirty-five years confinement. No

direct appeal was timely filed; however, the Court of Criminal Appeals granted Appellant

an out-of-time appeal on February 24, 2010. 9 This appeal followed.


                                             Discussion


        Appellant's issues one and two assert the trial court erred by admitting evidence,

at the guilt-innocence stage, concerning the syringe found in his sock and the

circumstances surrounding his arrest pursuant to a warrant on July 12, 2004, because

that evidence was irrelevant, showed character conformity, and was more prejudicial

than probative. See Tex. R. Evid. 401, 404(b), 403. 10 By his third issue, Appellant

asserts the evidence that he was in possession of the methamphetamine was legally

and factually insufficient to support his conviction.

9
 Ex parte Phillips, No. AP-76,209, 2010 Tex. Crim. App. Unpub. LEXIS 131 (Tex.Crim.App. Feb. 24,
2010) (original proceeding).
10
  Provisions of the Texas Rules of Evidence will be cited simply as "Rule ____" throughout the remainder
of this opinion.


                                                   7
I.      Issues One and Two -- Extraneous Offenses


        Although the general rule is that the defendant is to be tried only for the offense

charged and not for any crimes or for being a criminal generally; Segundo v. State, 270
S.W.3d 79, 87 (Tex.Crim.App. 2008) (citing Crank v. State, 761 S.W.2d 328, 341

(Tex.Crim.App. 1988)), evidence of extraneous acts of misconduct are admissible if (1)

the uncharged act is relevant 11 to a material issue in the case, and (2) the probative

value of that evidence is not significantly outweighed by its prejudicial effect. Id. So

long as the controverted evidence tends to establish some evidentiary fact related to

motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake or

accident, or rebut some defensive theory, the extraneous offense evidence is

admissible. See Tex. R. Evid. 404(b). See also Moses v. State, 105 S.W.3d 622, 626

(Tex.Crim.App. 2003); Williams v. State, 290 S.W.3d 407, 410 (Tex.App.--Amarillo

2009, no pet.) (citing Santellan v. State, 939 S.W.2d 155, 168-69 (Tex.Crim.App.

1997)).


        In determining whether the probative value of evidence was substantially

outweighed by the danger of unfair prejudice, we consider (1) how well the evidence

makes a "seriously contested" issue more or less probable; (2) the potential of the

evidence to confuse or prejudice the jury; (3) the time needed to present the evidence;




11
  Evidence is relevant if it has "any tendency to make the existence of any fact that is of consequence to
the determination of the action more probable or less probable than it would be without the evidence."
Tex. R. Evid. 401.


                                                    8
and (4) the opponent's need for the evidence. See Wyatt v. State, 23 S.W.3d 18, 26

(Tex.Crim.App. 2000).


       A.     Standard of Review


       While acknowledging that the trial court is given wide latitude to admit or exclude

evidence of extraneous offenses; Sanders v. State, 255 S.W.3d 754, 760 (Tex.App.--

Fort Worth 2008, pet. ref'd) (citing Montgomery v. State, 810 S.W.2d 372, 390

(Tex.Crim.App. 1991) (op. on reh’g)), we review a trial court's ruling on the admissibility

of extraneous offense evidence under an abuse of discretion standard. Prible v. State,

175 S.W.3d 724, 731 (Tex.Crim.App. 2005). We will uphold the trial court's ruling if it is

within the "zone of reasonable disagreement;" id. (quoting Santellan, 939 S.W.2d at

169), i.e., "if the evidence shows that (1) an extraneous transaction is relevant to a

material, non-propensity issue, and (2) the probative value of that evidence is not

substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury." De La Paz v. State, 279 S.W.3d 336, 344 (Tex.Crim.App. 2009)

(citing Santellan, 939 S.W.2d at 169). "If the ruling [is] correct on any theory of law

applicable to the case, in light of what was before the trial court at the time the ruling

was made, then we must uphold the judgment." Martin v. State, 173 S.W.3d 463, 467

(Tex.Crim.App. 2005) (quoting Sauceda v. State, 129 S.W.3d 116, 120 (Tex.Crim.App.

2004)).




                                            9
      B.     Issue One


      From the record, it is apparent that the trial court deliberated on Appellant's

evidentiary objections during a pretrial hearing. From its actions, it appears the trial

court accepted the State's explanation that connecting the syringe found on Appellant in

jail to the syringe in the console of Thomas's vehicle and the clear liquid in the syringe

with the clear liquid found in the van parked outside his father's residence was probative

evidence because it linked Appellant to the methamphetamine found in Thomas's

vehicle on the passenger side where Appellant was sitting and the liquid

methamphetamine located in the van at his father's residence. Therefore, the State

satisfied the trial court that the extraneous evidence had relevance apart from its

character conformity value. See Santellan, 939 S.W.2d at 169 (citing Montgomery, 810
S.W.2d at 387).       This evidence was relevant to establish knowledge of the

methamphetamine in both instances and rebut the defensive theory that Appellant had

no knowledge of the methamphetamine in either the van or Thomas's vehicle.

Therefore, we conclude the trial court's decision was within the zone of reasonable

disagreement.


      In balancing probative value and unfair prejudice under Rule 403, an appellate

court presumes that the probative value will outweigh any prejudicial effect.        See

Sanders v. State, 255 S.W.3d 754, 760 (Tex.App.--Fort Worth 2008, pet. ref'd) (citing

Montgomery, 810 S.W.2d at 389). The "balance is always tilted toward admission, not

exclusion, of otherwise relevant evidence."     De La Paz, 279 S.W.3d at 343.        It is



                                           10
therefore the objecting party's burden to demonstrate that the probative value is

substantially outweighed by the danger of unfair prejudice. Id. (citing Hinojosa v. State,

995 S.W.2d 955, 958 (Tex.App.--Houston [14th Dist.] 1999, no pet.)).


       Much of Appellant's argument regarding unfair prejudice simply asserts that the

evidence regarding the syringe is inherently prejudicial. Thus, Appellant has failed to

establish that the probative value of the evidence was significantly or substantially

outweighed by its prejudicial effect. See Segundo, 270 S.W.3d at 87-88; Sanders, 255
S.W.3d at 760. See also Wyatt, 23 S.W.3d at 26 ("[a]ny evidence presented by the

State is generally prejudicial to the defendant").       Appellant's knowledge of the

methamphetamine in the van and residence were seriously contested.              Although

Thomas's testimony linked Appellant to the methamphetamine in the van and his

vehicle, Appellant denied knowledge of either.          A small amount of powdered

methamphetamine was found on Thomas's person at the time of arrest, but, at the jail,

Appellant was in possession of a syringe containing a clear liquid similar in appearance

to that in the van where Thomas testified Appellant was cooking methamphetamine.

One theory advanced by Appellant through cross-examining witnesses and his direct

testimony was that Thomas was not credible. Therefore, as between testimony offered

by Thomas and the testimony offered by Appellant, evidence pertaining to the syringe

was relevant to the issue of credibility.


       Moreover, the time necessary to present this extraneous offense evidence

represented a negligible portion of the State's case at trial. Limiting instructions were



                                            11
given by the trial court and subsequently emphasized by defense counsel during closing

arguments. Further, there is no evidence of record that the jury disregarded the trial

court's limiting instructions. See Vega v. State, 255 S.W.3d 87, 105 (Tex.App.--Corpus

Christi 2007, pet. ref'd) ("any error was harmless because the [limiting] instruction,

which we presume the jury followed, identified material issues for which the evidence

could be considered under Rule 404(b)" and appellant offered no evidence rebutting the

presumption that the jury followed the trial court's instructions). Accordingly, issue one

is overruled.


       C.       Issue Two


       At the pretrial hearing, the trial court indicated that evidence of the circumstances

surrounding Appellant's arrest in July of 2004 was relevant to show intent, knowledge,

absence of mistake or accident. We agree.


       Evidence that Appellant possessed methamphetamine at his father's residence

on a later occasion is circumstantial evidence that Appellant intentionally or knowingly

possessed methamphetamine on an earlier occasion.            See Wingfield v. State, 197
S.W.3d 922, 925 (Tex.App.--Dallas 2006, no pet.) (evidence that appellant had used

marijuana on other occasions "was circumstantial evidence that appellant intentionally

or knowingly possessed marijuana on [date alleged]"); Mason v. State, 99 S.W.3d 652,

656 (Tex.App.--Eastland 2003, pet. ref'd) (evidence appellant possessed cocaine two

years after charged offense "admissible as circumstantial evidence of appellant's

knowing possession of cocaine in this case"). See Rogers v. State, 853 S.W.2d 29, 32


                                            12
(Tex.Crim.App. 1993) (evidence that appellant possessed marijuana "could arguably

make it more probable that the appellant would also be inclined to be in possession of

another type of illegal substance (methamphetamine)").


       Again, much of what Appellant asserts is that the evidence of the July 2004

incident is inherently prejudicial while failing to establish that the probative value of the

evidence was significantly or substantially outweighed by its prejudicial effect. See

Segundo, 270 S.W.3d at 87-88; Sanders, 255 S.W.3d at 760.                Again, Appellant's

knowledge of the methamphetamine in the van and residence were seriously contested

and although Thomas's testimony linked Appellant to the methamphetamine in the van

and the vehicle, Appellant denied knowledge of either.


       Moreover, again, the time necessary to present this extraneous offense evidence

represented a negligible portion of the State's case at trial and the limiting instruction

given by the trial court was subsequently emphasized by defense counsel in his closing

argument. Further, there is no evidence in the record that the jury disregarded the trial

court's limiting instructions and it is difficult to find either prejudice or jury confusion

when Appellant testified on direct examination regarding the July 2004 incident and

Appellant's counsel argued the incident in his closing argument. See Vega, 255 S.W.3d

at 105. Accordingly, issue two is overruled.


II.    Issue Three -- Sufficiency of the Evidence


       Appellant asserts the State's evidence in support of its contention that he had

exercised actual care, custody, control, or management over the methamphetamine

                                             13
discovered in Thomas's vehicle, the van, and his father's residence was legally and

factually insufficient.


       A.      Standard of Review


       While this appeal was pending, the Court of Criminal Appeals held that appellate

courts were to review the sufficiency of evidence in a criminal case using only the legal

sufficiency standard.      See Brooks v. State, 323 S.W.3d 893, 912 (Tex.Crim.App.

2010) 12 In Brooks, the Court held that the only standard that a reviewing court should

apply in determining whether the evidence in a criminal proceeding is sufficient to

support each element of the criminal offense beyond a reasonable doubt is the standard

set forth in Jackson v. Virginia. 13          Thus, since the Court has abolished factual

sufficiency review, we need not address Appellant's challenge to the factual sufficiency

of the evidence.


       In assessing the sufficiency of the evidence to support a criminal conviction

under the standard enunciated in Jackson v. Virginia, this Court considers all the

evidence in a light most favorable to the verdict and determines whether, based on that

evidence and reasonable inferences to be drawn therefrom, a rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt. Jackson,

12
 Judge Hervey delivered the opinion in Brooks, joined by Judges Keller, Keasler, and Cochran; and,
Judge Cochran delivered a concurring opinion, joined by Judge Womack. Although we are not bound by
a decision of four judges, Pearson v. State, 994 S.W.2d 176, 177 n.3 (Tex.Crim.App. 1999), we read the
combined opinions of Judges Hervey and Cochran in Brooks as abandoning factual sufficiency as an
evidentiary sufficiency standard of review distinct from legal sufficiency.
13
 Jackson v. Virginia, 443 U.S. 307, 335 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).


                                                  14
443 U.S. at 319; Brooks, 323 S.W.3d at 912. When conducting such a review, this

Court is required to defer to the jury's role as the sole judge of witness credibility, and

the weight their testimony is to be afforded. Id. at 899. See Dewberry v. State, 4
S.W.3d 735, 740 (Tex.Crim.App. 1999).


       To find legal sufficiency, "[e]ach fact need not point directly and independently to

the guilt of the defendant, as long as the cumulative force of the incriminating

circumstances is sufficient to support the conviction." Hooper v. State, 214 S.W.3d 9,

13 (Tex.Crim.App. 2007). However, if, given all the evidence, a rational jury would

necessarily entertain a reasonable doubt of the defendant's guilt, due process requires

that we reverse and order a judgment of acquittal. Swearingen v. State, 101 S.W.3d 89,

95 (Tex.Crim.App. 2003) (citing Narvaiz v. State, 840 S.W.2d 415, 423 (Tex.Crim.App.

1992), cert. denied, 507 U.S. 975, 113 S. Ct. 1422, 122 L. Ed. 2d 791 (1993)).


       B. Applicable Law


       To support the verdict rendered in this case, the State was required to prove that

Appellant knowingly possessed a controlled substance, to-wit: methamphetamine, in an

amount of four grams or more but less than 200 grams with intent to deliver. To prove

possession, the State was required to show that Appellant (1) exercised "actual care,

custody, control, or management" of the substance and (2) knew the matter possessed

was contraband. See §§ 481.002(38) & 481.112(d). (West 2010); Poindexter v. State,

153 S.W.3d 402, 405-06 (Tex.Crim.App. 2005).




                                            15
      Where, as here, the accused does not have actual possession of the controlled

substance or exclusive possession of the locale where the controlled substance was

found, it cannot be concluded or presumed that the accused had possession over the

contraband unless there are independent facts or circumstances that tend to connect or

link the accused to the knowing possession of the contraband. Evans v. State, 202
S.W.3d 158, 161-62 (Tex.Crim.App. 2006).


      There are numerous nonexclusive factors that, under the unique circumstances

of each case, have been recognized as contributing to an evaluation of whether an

accused is linked to the contraband.      See Triplett v. State, 292 S.W.3d 205, 208

(Tex.App.--Amarillo 2009, pet. ref'd). Those links include, but are not limited to: (1) the

defendant's presence when a search is conducted; (2) whether the contraband is in

plain view; (3) the defendant's proximity to and accessibility of the contraband; (4)

whether the defendant was under the influence of contraband when arrested; (5)

whether the defendant possessed other contraband or narcotics when arrested; (6)

whether the defendant made any incriminating statements when arrested; (7) whether

the defendant attempted to flee; (8) whether the defendant made any furtive gestures;

(9) whether there was an odor of contraband; (10) whether other contraband or drug

paraphernalia were present; (11) whether the defendant owned or had the right to

possess the place where the drugs were found; (12) whether the place where the drugs

were found was enclosed; (13) whether the defendant was found with a large amount of

cash; (14) whether the conduct of the defendant indicated a consciousness of guilt.

Evans, 202 S.W.2d at 162 n.12. See Triplett, 292 S.W.3d at 208; Figueroa v. State,

                                            16
250 S.W.3d 490, 500 (Tex.App.--Austin 2008, pet. ref'd) (citing Brown v. State, 911
S.W.2d 744, 745 (Tex.Crim.App. 1995), cert. denied, No. 08-7719, 2009 U.S. LEXIS
1276 (U.S. Tex. Feb. 23, 2009)).


      These factors, however, are simply that--factors which may circumstantially

establish the sufficiency of evidence offered to prove a knowing "possession." Evans,
202 S.W.3d at 162 n.12 ("They are not a litmus test.") Furthermore, there is no set

formula that an appellate court can use to determine if there are sufficient links to

support an inference of knowing possession of drugs. Taylor v. State, 106 S.W.3d 827,

831 (Tex.App.--Dallas 2003, no pet.). Each case must be examined according to its

own facts on a case-by-case basis; Roberson v. State, 80 S.W.3d 730, 736 (Tex.App.--

Houston [1st Dist.] 2002, pet. ref'd), and the number of links is not as important as the

combined logical force of all the evidence tending to link the accused to the contraband.

Evans, 202 S.W.3d at 162, 166.


      C.     Analysis


      Viewing the evidence in a light most favorable to the verdict, the evidence at trial

indicated that, on January 22, 2004, Appellant was seen at his father's residence with

methamphetamine. Materials used to make methamphetamine were seen inside the

van and Appellant was observed preparing to make methamphetamine with those

materials. On January 23, 2004, Appellant was observed coming out of the van after

"gassing" methamphetamine.         Sergeant Ybarra discovered a small amount of

methamphetamine in Appellant’s father's residence in a desk drawer and two glass


                                           17
containers of clear, liquid methamphetamine in a small refrigerator in the van parked in

Appellant’s father's yard.


        When Appellant was searched at the Lubbock County Jail shortly after his arrest,

he had a syringe in his sock filled with a clear liquid.   The   syringe   discovered   on

Appellant at the jail matched a syringe found in the console of the vehicle he had been

riding in as a passenger. Beside the passenger seat, a black leather pouch containing

small plastic bags filled with methamphetamine and a set of digital scales was found.

Underneath the passenger seat, a bag containing a substantial amount of

methamphetamine was found. In the vehicle's ashtray, was a burnt marijuana cigarette

which Appellant admitted smoking. In addition, Appellant was observed making furtive

movements      inside   Thomas's    vehicle.        Thomas   denied   knowing   about   any

methamphetamine in his vehicle and testified the methamphetamine in his vehicle, the

van, and Appellant's father's residence did not belong to him. Further, while sitting in

the DPS cruiser, Appellant told Thomas that, if he would take the rap, he would bail him

out of jail.


        When an arrest warrant was later served on Appellant, he was found in

possession of methamphetamine and multiple items of drug paraphernalia, i.e.,

syringes, a glass pipe, propane torches, and two plastic bags of a leafy substance.

Appellant admitted that when he was at his father's house he was using and had

possessed methamphetamine that belonged to a friend.




                                               18
       In support of this appeal, Appellant primarily argues conflicts in the testimony of

Thomas, Appellant, and Appellant's father while drawing all inferences from the

evidence in favor of Appellant and against the verdict. As an appellate court, we do not

resolve any conflicts of fact, weigh any evidence, or evaluate the credibility of any

witnesses.   Dewberry v. State, 4 S.W.3d 735, 740 (Tex.Crim.App. 1999) ("When

reviewing the evidence, our role is not to become a thirteenth juror.") Rather, we give

deference to the fact finder to fairly resolve conflicts in testimony, to weigh evidence,

and to draw reasonable inferences from basic facts to ultimate facts; Hooper v. State,

214 S.W.3d 9, 13 (Tex.Crim.App. 2007), while resolving any inconsistencies in favor of

the verdict. Matson v. State, 819 S.W.2d 839, 843 (Tex.Crim.App. 1991).


       Given the combined logical force of the evidence most favorable to the verdict,

we find the evidence sufficiently links Appellant to the methamphetamine to the requisite

level of confidence that a rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt. Appellant's third issue is overruled.


                                       Conclusion


       The trial court’s judgment is affirmed.




                                                        Patrick A. Pirtle
                                                            Justice



Do not publish.

                                             19